Name: Council Decision 2012/440/CFSP of 25Ã July 2012 appointing the European Union Special Representative for Human Rights
 Type: Decision
 Subject Matter: EU institutions and European civil service;  rights and freedoms;  international affairs
 Date Published: 2012-07-27

 27.7.2012 EN Official Journal of the European Union L 200/21 COUNCIL DECISION 2012/440/CFSP of 25 July 2012 appointing the European Union Special Representative for Human Rights THE COUNCIL OF THE EUROPEAN UNION, Having regard to the Treaty on European Union, and in particular Article 28, Article 31(2) and Article 33 thereof, Having regard to the proposal from the High Representative of the Union for Foreign Affairs and Security Policy, Whereas: (1) On 12 December 2011, the High Representative of the European Union for Foreign Affairs and Security Policy (HR) presented, also on behalf of the Commission, a joint communication to the European Parliament and the Council entitled Human Rights and Democracy at the heart of EU external action  towards a more effective approach. (2) On 25 June 2012, the Council adopted the EU Strategic Framework on Human Rights and Democracy and the EU Action Plan on Human Rights and Democracy. (3) A European Union Special Representative (EUSR) for Human Rights should therefore be appointed to strengthen the effectiveness and the visibility of the Unions human rights policy and contribute to the implementation of its objectives, in support of and without prejudice to the role of the HR under the Treaty in representing the Union for matters relating to the Common Foreign and Security Policy, HAS ADOPTED THIS DECISION: Article 1 Appointment Mr Stavros LAMBRINIDIS is hereby appointed as the EUSR for Human Rights until 30 June 2014. The mandate of the EUSR may be terminated earlier, if the Council so decides, on a proposal from the HR. Article 2 Policy objectives The mandate of the EUSR shall be based on the policy objectives of the Union regarding human rights as set out in the Treaty, the Charter of Fundamental Rights of the European Union as well as the EU Strategic Framework on Human Rights and Democracy and the EU Action Plan on Human Rights and Democracy: (a) enhancing the Unions effectiveness, presence and visibility in protecting and promoting human rights, notably by deepening Union cooperation and political dialogue with third countries, relevant partners, business, civil society and international and regional organisations and through action in relevant international fora; (b) enhancing the Unions contribution to the strengthening of democracy and institution building, the rule of law, good governance, respect for human rights and fundamental freedoms worldwide; (c) improving the coherence of Union action on human rights and the integration of human rights in all areas of the Unions external action. Article 3 Mandate In order to achieve the policy objectives, the mandate of the EUSR shall be to: (a) contribute to the implementation of the Unions human rights policy, in particular the EU Strategic Framework on Human Rights and Democracy and the EU Action Plan on Human Rights and Democracy, including by formulating recommendations in this regard; (b) contribute to the implementation of Union guidelines, toolkits and action plans on human rights and international humanitarian law; (c) enhance dialogue with governments in third countries and international and regional organisations on human rights as well as with civil society organisations and other relevant actors in order to ensure the effectiveness and the visibility of the Unions human rights policy; (d) contribute to better coherence and consistency of the Union policies and actions in the area of protection and promotion of human rights notably by providing input to the formulation of relevant policies of the Union. Article 4 Implementation of the mandate 1. The EUSR shall be responsible for the implementation of the mandate, acting under the authority of the HR. 2. The Political and Security Committee (PSC) shall maintain a privileged link with the EUSR and shall be the EUSRs primary point of contact with the Council. The PSC shall provide the EUSR with strategic guidance and political direction within the framework of the mandate, without prejudice to the powers of the HR. 3. The EUSR shall work in full coordination with the European External Action Service (EEAS) and its relevant departments in order to ensure coherence and consistency in their respective work in the area of human rights. Article 5 Financing 1. The financial reference amount intended to cover the expenditure related to the mandate of the EUSR until 30 June 2013 shall be EUR 712 500. 2. The financial reference amount for the subsequent period of the EUSRs mandate shall be decided by the Council. 3. The expenditure shall be managed in accordance with the procedures and rules applicable to the general budget of the Union. 4. The management of the expenditure shall be subject to a contract between the EUSR and the Commission. The EUSR shall be accountable to the Commission for all expenditure. Article 6 Constitution and composition of the team 1. Within the limits of the EUSRs mandate and the corresponding financial means made available, the EUSR shall be responsible for constituting a team. The team shall include the expertise on specific policy issues as required by the mandate. The EUSR shall keep the Council and the Commission promptly informed of the composition of the team. 2. Member States, the institutions of the Union and the EEAS may propose the secondment of staff to work with the EUSR. The salary of such seconded personnel shall be covered by the Member State, the institution of the Union concerned or the EEAS, respectively. Experts seconded by Member States to the institutions of the Union or the EEAS may also be posted to the EUSR. International contracted staff shall have the nationality of a Member State. 3. All seconded personnel shall remain under the administrative authority of the sending Member State, the sending institution of the Union or the EEAS and shall carry out their duties and act in the interest of the mandate of the EUSR. Article 7 Security of EU classified information The EUSR and the members of the EUSRs team shall respect the security principles and minimum standards established by Council Decision 2011/292/EU of 31 March 2011 on the security rules for protecting EU classified information (1). Article 8 Access to information and logistical support 1. Member States, the Commission, the EEAS and the General Secretariat of the Council shall ensure that the EUSR is given access to any relevant information. 2. The Union delegations and the diplomatic representations of Member States, as appropriate, shall provide logistical support to the EUSR. Article 9 Security In accordance with the Unions policy on the security of personnel deployed outside the Union in an operational capacity under Title V of the Treaty, the EUSR shall take all reasonably practicable measures, in conformity with the mandate and on the basis of the security situation in the relevant country, for the security of all personnel under the EUSRs direct authority, in particular by: (a) establishing a mission-specific security plan based on guidance from the EEAS, providing for mission-specific physical, organisational and procedural security measures governing the management of the secure movement of personnel to, and within, the mission area and the management of security incidents, and providing for a contingency plan and a mission evacuation plan; (b) ensuring that all personnel deployed outside the Union are covered by high risk insurance, as required by the conditions in the mission area; (c) ensuring that all members of the EUSRs team to be deployed outside the Union, including locally contracted personnel, have received appropriate security training before or upon arriving in the mission area, based on the risk ratings assigned to the mission area by the EEAS; (d) ensuring that all agreed recommendations made following regular security assessments are implemented, and providing the HR, the Council and the Commission with written reports on their implementation and on other security issues within the framework of the mid-term and mandate implementation reports. Article 10 Reporting The EUSR shall regularly provide the HR and the PSC with oral and written reports. The EUSR shall also report to the competent Council working parties, in particular the Working Party on Human Rights, as necessary. Regular written reports shall be circulated through the COREU network. Upon recommendation of the HR or the PSC, the EUSR may provide the Foreign Affairs Council with reports. In accordance with Article 36 of the Treaty, the EUSR may be involved in briefing the European Parliament. Article 11 Coordination 1. The EUSR shall contribute to the unity, consistency and effectiveness of the Unions action and shall help ensure that all Union instruments and Member States actions are engaged consistently, to attain the Unions policy objectives. The EUSR shall work in coordination with the Member States and the Commission, as well as other European Union Special Representatives, as appropriate. The EUSR shall provide regular briefings to Member States missions and Union delegations. 2. In the field, close liaison shall be maintained with the Heads of Union delegations, Member States Heads of Mission, as well as with Heads or Commanders of Common Security and Defence Policy missions and operations and other European Union Special Representatives as appropriate, who shall make every effort to assist the EUSR in the implementation of the mandate. 3. The EUSR shall also liaise and seek complementarity and synergies with other international and regional actors at Headquarters level and in the field. The EUSR shall seek regular contacts with civil society organisations both at Headquarters and in the field. Article 12 Review The implementation of this Decision and its consistency with other contributions from the Union in this domain shall be kept under regular review. The EUSR shall present the HR, the Council and the Commission with a six-monthly progress report and with a comprehensive implementation report on the mandate at the end thereof. Article 13 Entry into force This Decision shall enter into force on the day of its adoption. Done at Brussels, 25 July 2012. For the Council The President A. D. MAVROYIANNIS (1) OJ L 141, 27.5.2011, p. 17.